Citation Nr: 0311107	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected angioedema.  

(The issue of whether the veteran's Department of Veterans 
Affairs disability compensation is subject to recoupment of 
$32,622.94 in separation pay will be the subject of a 
separate decision.)  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1981, and from May 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
angioedema and assigned a noncompensable disability rating, 
effective on July 25, 1992.  The veteran perfected an appeal 
with respect to the initial evaluation assigned.  

In July 1997 (during the course of the appeal), the claims 
folder was transferred to the RO in St. Petersburg, Florida, 
and in November 1997, a 10 percent disability rating was 
assigned for the veteran's service-connected angioedema.  

In July 1999, the Board remanded this case to the RO so that 
the veteran could have a hearing before a Veterans Law Judge 
at the RO (a Travel Board hearing), which was held in 
December 1999.  

In March 2000 and in March 2001, the Board again remanded 
this matter for further development and adjudication.  

In January 2003, another Travel Board hearing was held at the 
RO.  

It is pointed out that because the veteran has disagreed with 
the initial rating assigned for angioedema, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Finally, the Board notes that a claim for an increased rating 
for a service-connected intestinal disability was received in 
January 2003.  This is referred to the RO for appropriate 
action.  



FINDING OF FACT

The service-connected angioedema is and has been shown to 
have been productive of a disability picture that more nearly 
approximates that of moderately severe to severe disablement, 
is chronic and recurrent, and is primarily manifested by 
swelling and pain in the extremities and face.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
evaluation for the service-connected angioedema have been met 
for the period of this appeal.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7118 
(2002); 38 C.F.R. § 4.104, Diagnostic Code 7118 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend, in substance, 
that the veteran's service-connected angioedema is and has 
been more disabling than evaluated.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

The new notification provisions require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, as reflected by a February 2002 Supplemental 
Statement of the Case, the RO has considered the claim on 
appeal in light of the above-noted change in the law.  The 
Board is not precluded from proceeding to an adjudication of 
the veteran's claim as the requirements of such authority 
have been satisfied.  

The record also reflects that the veteran was sent a letter 
in May 2001, which explained, among other things, the VCAA 
(previously, in the March 2001 remand, the Board noted the 
enactment of the VCAA and explained its effect on this 
matter.)  

The veteran (and her representative, who was sent a copy of 
the letter) were notified, essentially, of the evidence, not 
previously submitted, necessary to substantiate the claim, to 
specifically include records of treatment received since 1992 
for angioedema; what evidence she was being expected to 
obtain and submit (or provide information to allow the RO to 
obtain such evidence); and what evidence the RO would attempt 
to obtain.  

Indeed, additional evidence was thereafter received in the 
claims folder, including pertinent private medical records 
submitted by the veteran (with a waiver of RO consideration) 
during the most recent Travel Board hearing of January 2003.

As well, during the course of this appeal the veteran was 
issued a Statement of the Case and various Supplemental 
Statements of the Case.  These documents contained the 
pertinent laws and regulations governing these claims and the 
reasons for the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), and 
she has been afforded ample opportunity to submit such 
information and evidence.  

In addition, during the course of this appeal, the veteran 
has been afforded pertinent VA examinations, discussed 
hereinbelow, and additional pertinent evidence - some through 
assistance by the RO - was associated with the record.  

In view of the above, and given the favorable action 
hereinbelow (albeit not a full grant of benefits, a favorable 
action nonetheless), there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the veteran will not 
be prejudiced as a result of the Board deciding this claim.  

A review of the record reflects that service connection was 
established for angioedema by an August 1993 RO decision, and 
that ultimately, an evaluation of 10 percent was assigned for 
the disability effective on July 25, 1992, the day after the 
veteran separated from service.  See 38 C.F.R. § 3.400 
(2002).  

The RO, in the August 1993 decision, pointed out that the 
veteran had been diagnosed with, and intermittently treated 
for, angioedema since May 1987. 

The relevant evidence of record includes VA examination 
reports, outpatient treatment records, and private medical 
records, as well as the veteran's testimony given during two 
Travel Board hearings.  

The report of a March 1993 VA examination reveals that the 
veteran reported the onset of angioedema in 1984 and related 
that symptoms include severe facial swelling and swelling in 
the throat.  She reported that episodes occur at most twice a 
week and at a minimum twice a month, and noted that she had 
an episode of swelling two days prior which she treated with 
Benadryl.  

The objective findings included that of a regular heart 
rhythm and rate, and that the veteran's lungs were clear.  In 
addition, the veteran's pulse was normal, her skin appeared 
normal and was of normal temperature, and there was no 
parasthesias nor cardiac involvement.  

As a result of this examination, the veteran was diagnosed 
with angioneurotic edema by history.  An addendum to the 
examination report indicated that pulmonary function testing 
was normal.  

The VA outpatient treatment records reflect that the veteran 
presented in September 1992 with complaints of swelling at 
the base of her skull and the right side of her forehead for 
the previous three days.  It was noted that the veteran 
carried a diagnosis of idiopathic chronic angioedema, and 
objective findings included that the veteran had an 
asymmetrical forehead suggesting underlying bony asymmetry, 
and no skin eryhtemas or edema.  

In December 1993, the veteran presented with complaints of 
recurrent episodes of recurrent rhinitis and intermittent 
facial swelling, noting that she rarely had upper airway 
distress.  The objective findings included a slightly swollen 
nasal turbinate and clear lungs, and the veteran was 
diagnosed with angioedema, among other things.  

The outpatient treatment records further reflect that the 
veteran presented in March 1994, at which time she indicated 
that she had had no episodes of angioedema since her last 
visit.  She was assessed with controlled angioedema.  

In June 1994 she was seen again and complained of frequent 
swelling in the feet and an episode of bilateral arm 
swelling.  The veteran characterized the episodes as sporadic 
and related that they did not respond to treatment.  Chest X-
ray studies were within normal limits and the veteran was 
diagnosed with symptoms of angioedema.  

The August 1994 records reflect that she complained of having 
painful swelling of the left axilla and objective findings 
included a red swollen axilla.  She was diagnosed with 
lymphadenitis.  A history of angioedema was noted, and it was 
noted to still be symptomatic.  

The additional outpatient treatment records reflect that, in 
January 1995, the veteran was seen with sub orbital edema 
with no angioedema, but was noted to be at risk for 
angioedema.  In March 1995, she was seen complaining of 
increased swelling in her hands, feet and abdomen during the 
previous two months.  She indicated that she treated the 
symptoms with medication, and examination revealed no 
swelling of the face, feet or hands.  

In an April 1995 letter, Rand Malone, M. D., from Southeast 
Asthma and Allergy Center, indicated that the veteran 
presented that same month with a history of recurrent 
angioedema for many years that has been fairly well 
controlled with Hismanal, which had been stopped two months 
prior to this consultation.  It was noted that the veteran 
had two moderately severe episodes of angioedema during the 
past month, which were treated with various therapies.  Skin 
testing revealed large reactions to certain vegetation and 
dust mites.  A physical examination revealed markedly swollen 
turbinates with clear discharge and lungs clear to 
auscultation.  In addition, it was noted that the veteran's 
skin showed no angioedema and was non-dermatographic.  

Dr. Rand's impression was that the veteran had chronic 
recurrent angioedema which was idiopathic and did not have 
any obvious triggers that he could ascertain.  It was 
recommended that the veteran remain on Hismanal.  It was 
noted that pulmonary function tests did not reveal airway 
obstruction.  

In June 1996, the veteran was seen by Melvin L. Haysman, M.D. 
for evaluation of her angioedema, among other things.  Dr. 
Haysman noted that the veteran's angioedema had decreased 
after starting allergy shots, but that she might still have 
the occasional episode; he noted that the veteran had an 
episode of swelling of the forehead a month ago.  It was 
noted that the veteran had not taken Hismanal in two years 
and had switched to different medication.  

The examination revealed that the veteran's conjunctiva were 
swollen, that her throat was injected, and that her abdomen 
was soft and nontender.  The veteran was assessed with a 
history of urticaria/angioedema and allergic conjunctivitis.  

The veteran was seen by Richard M. Dozier, M.D. in May 1997, 
the report of which indicates that she continued to have 
recurrent swelling of the eyes, face, neck, and extremities.  
A pertinent diagnosis of angioedema, urticaria was indicated.  

A VA examination was accomplished in October 1997, the report 
of which indicates that the veteran described an episode 
throat and tongue swelling in September 1994 subsequent to 
the birth of her daughter, and related that she continued to 
have similar problems, to include sinus problems (sneezing, 
coughing, congestion), which could be related to exposure to 
dust particles.  She described a worsening of symptoms during 
the Spring and Fall, and the examiner noted that her 
description sounded like angioedema, which was decreased with 
various allergy shots.  

The examination revealed injected conjunctivae that were not 
swollen, no masses about the neck, a normal chest, a soft, 
nontender abdomen, and normal appearing skin about the 
extremities.  The examiner noted that there was no evidence 
of any abnormality in terms of ulceration, erythema, pustule 
formation or urticaria.  

The veteran's skin was warm and moist, and normal to touch, 
without evidence of parasthesia.  There were no peripheral 
pulses, tropic changes, and the veteran's dorsalis pedis and 
posterior tibialis were palpable.  There was good capillary 
refill.  The pulmonary function test showed mild obstructive 
disease, and chest X-ray studies were normal.  The veteran 
was diagnosed with angioneurotic edema with asthma by 
history.  

In a December 1997 letter, a nurse working for Dr. Rand 
indicates that it was requested at that time that the veteran 
keep a certain injection with her at all times to prevent a 
severe episode of her angioedema or reaction to an allergy 
infection.  

The veteran was seen by Dr. Rand in November 1999, the report 
of which reflects that she had a longstanding history of 
angioedema and urticaria which was fairly well controlled by 
medication.  Dr Rand noted that the veteran still had 
occasional breakthroughs of angioedema and that they always 
involved the skin, face and extremities but were not 
associated concomitantly with swelling of the throat or chest 
tightness.  He noted that symptoms involving the throat 
tended to occur most often with postnasal drainage and a 
cough triggered by certain irritants.  

Dr. Rand noted that pulmonary function tests suggested some 
slight ongoing airflow obstruction but not dramatic 
bronchodilatation.  The examination revealed swollen 
infraorbital tissues and a pertinent diagnosis of chronic, 
fairly well controlled angioedema with urticarial tendency.  

During the December 1999 Travel Board hearing, the veteran 
testified the she took two injections of immunotherapy weekly 
for her angioedema.  She noted that she had attacks of angio 
pain - consisting of swelling and itching - more than once a 
week.  She testified that exposure to irritants in the 
workplace (she is employed with the Federal Bureau of 
Prisons) had caused her angioedema to flare-up and that she 
had missed a few days of work due to this problem; she 
related that she missed two or three days the previous month.  

The records received at the January 2003 Travel Board hearing 
include a June 2001 letter from Dr. Rand, wherein he notes 
that he had treated the veteran for the past six years and 
that she had a longstanding history of very severe angioedema 
and urticaria that had been difficult to control.  

During the January 2003 Travel Board hearing, the veteran 
testified that symptoms of her angioedema included those of 
swelling of the throat and sinuses, draining of the sinuses 
and headaches.  In addition, she noted that her tongue and 
lips swelled, that her eyes closed up, and that attacks 
occurred when she came in contact with certain irritants.  
She added that she experienced swelling in her extremities 
and head, and had had swelling about her abdomen, and that 
these attacks could be quite lengthy.  She also related 
gastrointestinal pain to the angioedema.  

The veteran again related that exposure to irritants in the 
workplace, to include smoke and certain chemicals, triggered 
both her angioedema and asthma (which was also service-
connected).   

Again, the veteran and her representative contend, in 
substance, that the veteran's angioedema is and has been more 
disabling than evaluated.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

During the course of this appeal, by regulatory amendment, 
effective on January 12, 1998, changes were made to the 
schedular criteria for evaluating cardiovascular 
disabilities, including angioneurotic edema.  See 62 Fed. 
Reg. 65207-65224 (December 11, 1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

As reflected in the February 2002 Supplemental Statement of 
the Case, the RO has considered both the former and the 
revised applicable criteria; hence, there is no due process 
bar to the Board doing likewise, and applying the more 
favorable result.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the criteria in effect prior to January 12, 1998, mild 
angioneurotic edema, with infrequent attacks of slight extent 
and duration, warrants a 10 percent rating.  Moderate 
angioneurotic edema, with frequent attacks of moderate extent 
and duration, warrants a 20 percent rating.  A 40 percent 
rating - the highest available under this criteria - is 
warranted for severe angioneurotic edema, with frequent 
attacks with severe manifestations and prolonged duration.  
See 38 C.F.R. § 4.104, Diagnostic Code 7118 (1997).  

Under the revised criteria, effective from January 12, 1998, 
angioneurotic edema manifested by attacks without laryngeal 
involvement lasting one to seven days and occurring two to 
four times a year warrants a 10 percent rating.  
Angioneurotic edema manifested by attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year; or attacks with laryngeal involvement of 
any duration occurring once or twice a year warrants a 20 
percent rating.  

For a 40 percent rating (also the highest available under the 
revised criteria), angioneurotic edema must be manifested by 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year; or 
attacks with laryngeal involvement of any duration occurring 
more than twice a year.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7118 (2002).

Initially, to the extent it is contended that obstructive 
airways or any such lung symptoms are among the 
manifestations of the service-connected angioedema, the Board 
points out that - in addition to the fact that such has not 
been objectively demonstrated - service connection has been 
established for asthma.  

As such, any consideration of airflow obstruction or like 
manifestations in evaluating the veteran's service-connected 
angioedema would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2002) (essentially, VA regulations preclude 
evaluation of the same disability or the same manifestations 
under different diagnoses or different Diagnostic Codes.)

That said, from a longitudinal review of the record, the 
Board finds that applying the evidence to both the old and - 
equally favorable - new criteria the assignment of a 40 
percent disability evaluation for the service-connected 
angioedema is warranted.  

In other words, the Board finds that the evidence supports a 
finding that the veteran's service-connected angioedema is 
shown to be productive of a disability picture that more 
nearly approximates that of severe with frequent attacks that 
are somewhat prolonged in duration; and that they occur more 
than eight times a year and last at least a day.  

Specifically, the Board notes that, while the objective 
evidence does not specifically indicate the frequency and 
duration of the angioedema attacks, this evidence has 
consistently supported the fact that the veteran has indeed 
suffered from the disability and that it has been manifested 
by such attacks; and Dr. Malone, who has treated the veteran 
somewhat regularly since 1995, has characterized the episodes 
and the disability itself as moderately severe and even very 
severe, chronic, and recurrent.  

As well, while it is not entirely clear from the record 
whether the manifestations of the service-connected 
angioedema include the swollen nasal passages, sinus 
difficulty, or eye swelling (most likely due to 
conjunctivitis), the veteran has consistently presented to 
both VA and private examiners - to include Dr. Malone - with 
complaints of swelling of the face, extremities, an other 
similar symptoms; and she has variously reported the symptoms 
to be weekly in frequency (in March 1993, for example) and 
once every few months (in March 1994, for example), the 
reported frequency usually related to the various types of 
treatment utilized at the time.  The Board has no reason to 
doubt the veracity of the veteran's statements in this 
regard.  

Again, and as alluded to hereinabove, a 40 percent evaluation 
is and has been the highest schedular evaluation available 
for this disability, and there is no showing that the 
veteran's angioedema reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  

The Board does not doubt that the veteran's angioedema has 
presented some problems during her employment with the 
Federal Bureau of Prisons, as reflected by her testimony 
above (to include that she has occasionally missed work); 
however, it has not been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand this claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the assigned 40 evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for the angioedema, and as this 
evaluation has been effective since that time (pursuant to 
this decision), there is no basis for staged ratings with 
respect to this claim.




ORDER

An increased rating of 40 percent for the service-connected 
angioedema is granted, subject to the regulations governing 
the payment of VA monetary awards.


			
	STEPHEN L. WILKINS	LAWRENCE M. SULLIVAN
	             Veterans Law Judge,                                      
Veterans Law Judge,
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
STEVEN L. KELLER
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

